Citation Nr: 1222521	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO. 09-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for Bell's palsy, left side. 

2. Whether new and material evidence has been received to reopen a claim for service connection for right and left ear hearing loss. 

3. Entitlement to service connection left ear hearing loss, including as secondary to service-connected Bell's palsy.

4. Entitlement to service connection for right ear hearing loss, including as secondary to service-connected Bell's palsy.

5. Entitlement to service connection for a left eye tearing disorder, including as secondary to service-connected Bell's palsy.

6. Entitlement to service connection for decreased vision of the left eye, including as secondary to service-connected Bell's palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from August 1968 until May 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied a disability rating in excess of 10 percent for the service-connected Bell's palsy, left side. The RO also denied service connection, in pertinent part, for left eye tearing; decreased vision, left eye; and hearing loss in a March 2010 rating decision.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for right ear hearing loss and decreased vision of the left eye are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Bell's palsy of the left side of the face is not manifested by severe incomplete paralysis of the seventh cranial nerve. 

2. By way of a September 1975 confirmed rating decision, the RO denied service connection for right and left ear hearing loss, finding that the Veteran did not have deafness. 

3. The evidence associated with the claims file since the September 1975 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for right and left ear hearing loss. 

4. The evidence of record shows that the Veteran has left ear hearing loss secondary to his service-connected Bell's palsy. 

5. The evidence of record shows that the Veteran has a left eye tearing disorder secondary to his service-connected Bell's palsy. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for residuals for Bell's palsy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8207 (2011).

2. The September 1975 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3. Evidence received since the September 1975 rating decision is new and material; the claim of entitlement to service connection for right and left ear hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4. The criteria for the establishment of service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2011).

5. The criteria for the establishment of service connection for a left eye tearing disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the claim to reopen the claim for service connection for right and left ear hearing loss and service connection for left ear hearing loss and a left eye tearing disorder. Even assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to any of those matters, such error was harmless and will not be further discussed. 

With regard to the claim for an increased rating for Bell's Palsy, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2007, prior to the initial RO decision that is the subject of this appeal. Through the letter VA informed the Veteran that the evidence must support a worsening of his disability to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

Moreover, with respect to the Dingess requirements, the Veteran received notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim. It is therefore inherent that the he had actual knowledge of the rating element of the claim. The October 2007 letter also provided notice of the type of evidence necessary to establish an effective date for the disability on appeal. Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied. 
 
Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has a duty to assist the Veteran in developing his claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records. The Veteran has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file. In addition, he received a VA medical examination in November 2007. The VA examination provided specific medical opinions pertinent to the issue on appeal and findings sufficient to make a decision.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). At the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Ratings for the seventh cranial nerves provide for a 10 percent rating for moderate incomplete paralysis, 20 percent for severe incomplete paralysis, and 30 percent for complete paralysis. 38 C.F.R. § 4.124a, Diagnostic Codes 8205.

The words "slight," "moderate and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a)

Increased Rating Claim

The Veteran contends that his service-connected Bell's palsy, left, is more severe than indicated by his current 10 percent disability rating.

The RO initially granted the Veteran service connection for Bell's palsy, left, in a May 1970 rating decision, with a 10 percent disability rating under Diagnostic Code 8207 for paralysis of the seventh (facial) cranial nerve. Service treatment records, including a May 8, 1969 record, indicated that the Veteran had paralysis of the seventh cranial nerve. The May 1975 VA examination special consultation note by a neurologist similarly noted that the Veteran's seventh nerve on the left side was the one affected by his Bell's palsy.

The VA medical records do not document any complaints of, or treatment for, the seventh cranial nerve or Bell's palsy, though records do document his past medical history of Bell's palsy.

The Veteran received a VA cranial nerves examination in November 2007, which included a claims folder review. The VA examiner noted the Veteran's complaints of left facial weakness and decreased movements, including slower left eye blinking. The Veteran reported that following his in-service surgical decompression of the left facial nerve for Bell's palsy, his symptoms improved gradually, but that he had not completely recovered since then. 

The November 2007 VA examiner found the Veteran's face to be asymmetrical, with decreased frowning of the left side of the forehead. The examiner also noted some weakness of the left eye closure and decreased blinking of the left eye. The examiner further noted limitation of motion of the left side of his mouth, but that the sensory examination was intact. The examiner found the rest of his neurological examination to be normal.

The November 2007 VA examiner diagnosed the Veteran with status post left Bell's palsy and status post surgical decompression of the left facial nerve. The examiner then found an incomplete recovery of the left Bell's palsy with residual mild left facial weakness.

The Veteran also received a VA eye examination in February 2010. In pertinent part, that examiner noted that the Veteran could completely blink in both eyes and that he did not appreciate any incomplete closure of the lids.

The Board concludes that disability rating in excess of 10 percent rating (for for moderate incomplete paralysis) of the seventh cranial nerve under Diagnostic Code 8207 is not warranted. 

The Board concludes that the level of seventh cranial nerve dysfunction is not indicative of severe incomplete paralysis. While the medical evidence confirms that the Veteran does have some impairment of his facial nerves, it is devoid of any findings reflective of severe incomplete paralysis. The November 2007 VA examiner specifically found the Veteran to have only residual mild left facial weakness. Furthermore, although that VA examiner found the Veteran's face to be asymmetrical, with some weakness on left eye closure and some limitation of motion of the left side of the mouth, the examiner found the sensory examination to be normal. Indeed, the examiner found the rest of the neurological examination to be normal. The medical findings of record do not suggest that the Veteran's condition is consistent with severe incomplete paralysis.

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria. The Board also finds that no exceptional or unusual factors are in evidence. The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.


New and Material Evidence Hearing Loss Claim

The Veteran contends that he has right and left ear hearing loss due to his service-connected Bell's palsy. 

The Veteran's service treatment records include two audiogram calibrations, form May 1969 and July 1969. In a September 1969 record, the Veteran reported difficulty hearing from his left ear since surgery.

In a May 1975 VA examination, a neurologist found the Veteran to have residual Bell's palsy with middle ear hearing loss on the left and suggested an audiology examination. The neurologist also recommended additional films to rule out other possible causes of the disease. 

The Veteran received another VA audiology examination in July 1975. That examiner noted that the Veteran complained of hearing problems since his Bell's palsy. The examiner diagnosed him with residuals of facial nerve decompression, left; left simple mastoidectomy; residuals of facial nerve palsy, left; and no evidence that hearing was affected by surgery. The examiner found no deafness at all.

The RO originally denied the Veteran's claim in a September 1975 rating decision. The RO found that the Veteran did not have deafness of both ears. The Veteran did not express disagreement within one year, and the decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The RO received the Veteran's current claim for service connection in April 2009. 

The RO does not appear to have reopened the Veteran's claim. Instead, the RO treated the claim as a new claim. However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless any RO action. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition. 38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In this case, the claim for service connection for hearing loss is based on the same contention and factual basis as the time the claim was last decided on the merits. Therefore, new and material evidence is required. Id. 

Evidence received since the last final rating decision includes the following: a February 2010 ear disease VA examination  report with a finding that the Veteran had hearing loss and a December 2010 VA audiology consult report wherein the examiner found mild to severe sensorineural hearing loss bilaterally.

The Board concludes that the evidence received is new because it had not been previously considered. The Veteran's has provided new reports demonstrating that he currently has a diagnosis hearing loss. 

The Board also notes that a recent Court of Appeals for Veterans Claims (CAVC) decision, Shade v. Shinseki, No. 24 Vet. App. 110, 121-122 (2010), held that in light of the enactment of the VCAA, VA could not be presumed to have created a higher standard for reopening than for a de novo claim, i.e., VA could not have intended that after a claimant presented new and material evidence that VA could deny reopening before affording the Veteran an adequate VA examination. The Veteran has presented evidence of current hearing loss, which was not previously of record, and there is evidence of in-service hearing complaints for the left ear. 

Therefore, and to this extent only, the petition to reopen the claim for service connection for right and left ear hearing loss is granted. As discussed below, the Board will decide the left ear hearing loss claim and remand the right ear hearing loss claim for further development. 

Service Connection Law

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

Left Ear Hearing Loss Service Connection Claim

The Veteran contends that he has left ear hearing loss due to his service-connected Bell's palsy.

The Veteran's service treatment records include two audiogram calibrations, from May 1969 and July 1969. In a July 1969 ENT clinic record, the examiner noted that the Veteran's ear drum and canal were clear and that the Veteran had "normal audios" bilaterally. Additionally, in a September 1969 record, the Veteran reported difficulty hearing from his left ear since surgery. The examiner diagnosed him with Bell's palsy status post decompression. 

In a May 1975 VA examination, a neurologist found the Veteran to have residual Bell's palsy with middle ear hearing loss on the left and suggested an audiology examination. The neurologist also recommended additional films to rule out other possible causes of the disease. 

The Veteran received another VA audiology examination in July 1975. That examiner noted that the Veteran complained of hearing problems since his Bell's palsy. The examiner diagnosed him with residuals of facial nerve decompression, left; left simple mastoidectomy; residuals of facial nerve palsy, left; and no evidence that hearing was affected by surgery. The examiner found no deafness at all.

The determination of whether a Veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may  nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The Court explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss. Hensley, 5 Vet. App. at 157. The Court further opined that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected. Id. at 159. The Court noted that when measured hearing loss is a disability for which compensation may be paid, provided that requirements for service connection are otherwise met, service connection can be granted for a current hearing disability when hearing was within normal limits on audiometric testing at separation from service. The Court found that when audiometric test results at separation from service do not meet regulatory requirements for establishing disability, a veteran may establish service connection for current hearing disability by submitting evidence that current disability is causally related to service. Id.

Service treatment records generally did not indicate that the Veteran's hearing loss ever reached the "disability" level under 38 C.F.R. § 3.385. The findings of the July 1975 audiology examination similarly did not meet the level of a "disability" under 38 C.F.R. § 3.385. Those records, however, do include some findings of thresholds higher than 20 decibels and as such indicate some degree of hearing loss, though not such a level that service connection could be granted. Hensley, 5 Vet. App. at 157-159.

Additionally, although the February 2010 VA examination report noted a finding of hearing loss, the examiner did not provide audiometric findings of the type by which VA could determine if the Veteran's hearing loss reached the "disability" level under 38 C.F.R. § 3.385. The February 2010 VA examiner also did not provide an opinion as to the etiology of the Veteran's hearing loss.

In the December 2010 VA audiology assessment, however, that examiner's finding indicated that the Veteran's left ear hearing loss reached the level of a "disability" under 38 C.F.R. § 3.385. As such, the Veteran's current left ear hearing loss is at a level where it is possible to be service connected.

With respect to the medical opinions provided in the record, the Board finds that, taken together, they put the evidence in relative equipoise. The May 1975 VA neurologist found that the Veteran had residual Bell's palsy with middle ear hearing loss on the left. In contrast, the July 1975 VA examiner found no evidence that the Veteran's hearing was affected by the surgery. 

However, the Board notes that although the Veteran did not meet the level of a "disability" under 38 C.F.R. § 3.385 until recently, the service treatment records document a worsening of his hearing from June 1968 enlistment examination to the 1969 audiograms. Additionally, the Veteran has a September 1969 in-service complaint of problems with his left ear hearing following his surgery for Bell's palsy. The Veteran also reported chronic problems of left ear hearing loss since his surgery in his July 1975 VA examination. As previously noted, the May 1975 VA examiner also found the Veteran to have residual Bell's palsy with middle ear hearing loss on the left.

Given all of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, service connection for left ear hearing loss is warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

Left Eye Tearing Disorder Service Connection Claim

The Veteran contends that he developed his left eye tearing disorder secondary to his service-connected Bell's palsy.

In a May 19, 1969 opthalmology department record, an examiner found the Veteran to have normal tear production. In a July 7, 1969 ophthalmology department record, however, the Veteran complained of left eye watering. The examiner found the Veteran's vision and symptoms to be compatible with Bell's palsy. In a March 19, 1970 record, the Veteran again complained of watery eyes.

VA medical records generally document treatment for the eyes, but did not include treatment for an eye tearing disorder.

In an October 15, 2009 private medical record, Dr. J.S.C. noted that the Veteran should use lubricants for his left eye secondary to Bell's palsy. 

The Veteran received a VA eye examination in February 2010, which included a claims file review. The examiner noted that the Veteran reported that Dr. J.S.C. had recommended that the Veteran use lubricating drops during the daytime hours and that the Veteran had used the sample drops but had never refilled it. The Veteran complained of tearing on an intermittent basis, with tears going down his cheek. In pertinent part, the examiner found the Veteran's symptoms of tearing in the left eye to occur on an intermittent basis. The examiner opined that "[m]ost likely than not" it was secondary to the Veteran's service-connected Bell's palsy. The examiner, however, further opined that he did not consider the Veteran's symptomatology of tearing to be disabling.

The record documents that the Veteran has a left eye tearing disorder. Although the February 2010 VA examiner found the tearing to not be disabling, VA has recognized that disorders of the lacrimal apparatus are a compensable disability. See 38 C.F.R. § 4.79, Diagnostic Code 6025. The lacrimal apparatus is the system concerned with the secretion and circulation of the tears and the normal fluid of the conjunctival sac; it consists of the lacrimal gland and ducts, and associated structures. See Dorland's Illustrated Medical Dictionary 118 (30th ed. 2003).  Although the February 2010 VA examiner did not diagnose the Veteran with either of the examples of lacrimal apparatus disorders listed in Diagnostic Code 6025, he did clearly find that the Veteran had intermittent eye tearing due to Bell's palsy.

Given that the February 2010 VA examiner found the Veteran's left eye tearing to have developed secondary to his service-connected Bell's palsy and that the evidence demonstrates complaints of that disorder in service, the Board finds that service connection for left eye tearing disorder is warranted.


ORDER

A disability rating in excess of 10 percent for Bell's palsy is denied.

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for right and left ear hearing loss is granted. The appeal is granted to this extent only.

Service connection for left ear hearing loss is granted.

Service connection for a left eye tearing disorder is granted.


REMAND

The Veteran contends that he has decreased vision of the left eye and right ear hearing loss secondary t his service-connected Bell's palsy.

In regards to the right ear hearing loss claim, service treatment records and the July 1975 audiology examination findings do not indicate that the Veteran's right ear hearing loss ever reached the level of a "disability" under 38 C.F.R. § 3.385. However, the December 2010 VA audiology assessment included findings  indicating that the Veteran's left ear hearing loss reached the level of a "disability" under 38 C.F.R. § 3.385. Although the February 2010 VA examination report noted a finding of hearing loss, the examiner did not provide an opinion as to the etiology of the Veteran's hearing loss.

The February 2010 VA examiner did not provide an opinion as to the etiology of the Veteran's right ear hearing loss, including whether it is due to service or his service-connected Bell's palsy. Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO/AMC should request that the February 2010 VA ear examiner review the records and provide an addendum to his medical opinion addressing the previously discussed right ear hearing loss, including an opinion as to whether it is due to any in-service noise exposure or the service-connected Bell's palsy. If the February 2010 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claim.

In regards to the claim for service connection for left eye decreased vision, the Veteran received a VA eye examination in February 2010. Although the examiner found that the Veteran's mild cataracts were unrelated to the Veteran's service-connected Bell's palsy, the examiner did not provide an explanation for how he reached that decision. As previously noted, VA must provide an adequate examination. Barr, 21 Vet. App. at 311. The RO/AMC should request that the February 2010 VA eye examiner review the records and provide an addendum to his medical opinion addressing the previously discussed left eye, including a complete explanation as to his opinion on the Veteran's cataracts. If the February 2010 VA eye examiner is unavailable, a new VA medical opinion should be provided addressing the claim.

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In June 2009, the Veteran provided a VA Form 21-4142 and requested that VA obtain private medical records from the Eye Clinic. The record does not document any attempts by the RO to obtain those records. The RO/AMC should attempt to obtain those records and associate them with the claims file. 

The Board also notes that the last VA medical records associated with the claims file were from February 2010. The RO/AMC should obtain and associate with the claims file all outstanding VA medical records relating to the Veteran's claims. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from February 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC shall obtain the private medical records identified in the June 2009 21-4142 (from the Eye Clinic). If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. After the above actions have been accomplished, to the extent possible, the RO/AMC should request that the February 2010 VA ear disease examiner review the records and provide an addendum to his medical opinion to address whether the Veteran's has right ear hearing loss due to service or if it was caused or aggravated by his service-connected Bell's palsy. If the February 2010 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claims.

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have right ear hearing loss?  

b)  Did any currently diagnosed right ear hearing loss have its onset during service; or, was such disorder caused by an incident or event that occurred during service; or, was sensorineural hearing loss manifested within one year after the Veteran's discharge from service in May 1970?  

c)  Was any currently diagnosed right ear hearing loss caused or aggravated beyond the natural progression of the disorder by the service-connected Bell's palsy?

If the examiner finds that right ear hearing loss was aggravated by Bell's palsy, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.

4. After the record development has been accomplished, to the extent possible, the RO/AMC should request that the February 2010 VA eye examiner review the records and provide an addendum to his medical opinion to address whether the Veteran's has cataracts due to service or that was caused or aggravated by his service-connected Bell's palsy. If the February 2010 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claims.

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have an eye disorder manifested by decreased vision of the left eye, including cataracts?  

b)  Did any currently diagnosed left eye vision disorder have its onset during service; or, was such disorder caused by an incident or event that occurred during service?  

c)  Was any currently diagnosed left eye vision disorder caused or aggravated beyond the natural progression of the disorder by the service-connected Bell's palsy?

If the examiner finds a left eye vision disorder was aggravated by Bell's palsy, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.

5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


